DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-27 directed to an apparatus nonelected without traverse. Accordingly, claims 11-27 been canceled.

Status of the Claims
The Examiner notes that claims 2-3, 6 and 11-29 are canceled. 
The Examiner notes that claims 1 and 30 are amended. 
The Examiner notes that claims 1, 4, 5, 7-10 and 30 are pending. 

Response to Arguments
Applicant's arguments filed 2/16/2021, with respect to the 35 USC § 103 of claims 1, 4, 5, 7-10 and 30 have been fully considered and are persuasive therefore the rejections have been withdrawn.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 11-27 are amended as follows:
11-27.  (Cancelled 

Allowable Subject Matter
The Examiner notes that claims 1, 4, 5, 7-10 and 30 are allowable.
Claims 1, 4, 5, 7-10 and 30 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 1 and 30. 
Though the prior art, Ritmiller, discloses a method for performing a coarse calibration of a voltage based current sensor to determine a coarse offset; performing a fine calibration of the voltage based current sensor to determine a fine offset; and performing a transfer function calibration of the voltage based current sensor to determine a sensor transfer function using the coarse offset and the fine offset, measuring a load current by applying the sensor transfer function, and performing a frequency calibration of the voltage based current sensor to determine a frequency offset; the prior art fails to teach or suggest the further inclusion of performing the coarse calibration comprises comparing a first current with a second current of a voltage-to-current conversion and comparing a first frequency of a first oscillator waveform with a second frequency of a second oscillator waveform in a common mode.
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims are allowable for due to their dependence upon the independent claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/LISA E PETERS/Primary Examiner, Art Unit 2862